Citation Nr: 1449948	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-43 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for residuals of bladder cancer, to include as due to asbestos exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife

	

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to November 1979. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In a February 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for residuals of bladder cancer.  The Veteran appealed this decision, resulting in a September 2014 Joint Motion for Remand in front of the United States Court of Appeals for Veterans Claims (Court), ultimately vacating the February 2014 Board decision with respect to that matter and remanding it back to the Board.  The same February 2014 Board decision remanded the issue of entitlement to service connection for prostate cancer for further evidentiary development.  As a result, both issues are before the Board.

The Veteran testified before the undersigned at a September 2011 videoconference hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for residuals of bladder cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's prostate cancer is etiologically related to a disease, injury, or event in service, to include any in-service asbestos exposure.


CONCLUSION OF LAW

The Veteran's prostate cancer was not incurred in active duty service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a September 2008 letter of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the March 2009 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination in June 2010, with an addendum opinion provided in April 2014.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinion.  When viewed in concert with the April 2014 addendum opinion, the Board finds the June 2010 VA examination to be adequate.

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran related in great detail why he believed he was entitled to service connection for his claimed conditions.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Prostate Cancer

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, the Board notes that prostate cancer is not identified as "chronic" under 38 C.F.R. § 3.309(a), and as a result, these provisions are not applicable.

With regard to claims involving alleged exposure to asbestos in service, the Court
has observed that there has been no specific statutory guidance with regard to
claims for service connection for asbestos related diseases, nor has the Secretary
promulgated any regulations.  However, VA issued a circular on asbestos related
diseases entitled Department of Veterans Benefits Veterans Administration, DVB
Circular 21-88-8, Asbestos Related Diseases (May 11, 1988) (hereinafter 'DVB
Circular'), which provides some guidelines for considering compensation claims
based on exposure to asbestos.  See McGinty v Brown 4 Vet App 428, 432
(1993).  The DVB Circular was subsumed verbatim as § 7.21 of the Adjudication
Procedure Manual, M21-1, Part VI (currently revised as M21-1MR, Part IV,
Subpart ii, Chapter 2, Section C).  See also VAOPGCPREC 4-00 (Apr. 13, 2000).
The M21-1MR provisions acknowledge that inhalation of asbestos fibers can result in, among other things, cancers of the urogenital system, except the prostate.  See
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  Also noted is that disease-causing exposure to asbestos may be brief and/or indirect, and that the latent period
for development of disease due to exposure to asbestos ranges from 10 to 45 or
more years between first exposure and development of disease.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469   (1994).

The Veteran has a diagnosis of prostate cancer.  As a result, Shedden requirement (1) is met.  The Board now turns to Shedden requirements (2) and (3).

Service treatment records do not contain a diagnosis of prostate cancer, however, they do document that the Veteran was treated for chronic prostatitis.  With respect to exposure to asbestos, the Board concedes that the Veteran was exposed to asbestos during his time as a fireman and a boatswains mate.

At the Veteran's June 2010 VA examination, the examiner opined that his prostate condition is not caused by or a result of asbestos exposure.  The examiner's rationale was that there "is no known link between prostate nodules and asbestos."  In its February 2014 decision and remand, the Board found this opinion to be inadequate as it did not address the Veteran's in-service diagnosis of and treatment for chronic prostatitis.  As a result, a new medical opinion was ordered.

In the subsequent April 2014 addendum opinion, the VA examiner again concluded that the Veteran's prostate cancer was not the result of asbestos exposure.  He further explained that it was not the result of any event or incurrence during the Veteran's military service.  The examiner concluded that the "Veteran's prostate cancer is not caused by, incurred in, or a result of asbestos exposure or in-service treatment for chronic prostatitis."  The examiner explained that there is no evidence of changes in the Veteran's lung from asbestos, which would indicate that the Veteran's exposure to asbestos did not result in his prostate cancer as such a link would between asbestos exposure and prostate cancer would follow changes to the lung.  In addition, the examiner explained that "there is no link between acute prostatitis and prostate cancer."  In reaching this conclusion, the examiner cites medical literature as well as his own knowledge. 

The available medical evidence does not establish a connection between the Veteran's prostate cancer and the Veteran's active military service.  The Veteran has not submitted private medical records with a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The favorable evidence of a link between an in-service injury and the Veteran's prostate cancer consists solely of the Veteran's current assertions.  The Board notes that the Veteran, while entirely competent to report his genitourinary symptoms, he has presented no probative clinical evidence of a nexus between his prostate cancer and his military service.  The Veteran was not diagnosed with prostate cancer while in service, and the medical evidence of records suggests that there is no medical link between prostate cancer and the chronic prostatitis diagnosed during service.

The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms of prostate cancer to his documented chronic prostatitis while in service.  That is, the Veteran is not competent to opine on matters such as the etiology of his prostate cancer.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his prostate cancer and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, as already discussed, they are not applicable here as the Veteran's prostate cancer is not one considered under the provisions of 38 C.F.R. § 3.303(b).

In summary, while there is some favorable evidence, primarily the Veteran's lay statements, the Board has placed greater probative weight on the VA examination report, rendered by a medical provider as opposed to a layperson, that does not establish an etiological link between the Veteran's prostate cancer and active military service.  The medical opinion outweighs the Veteran's lay contentions.  Although the evidence of record shows a diagnosis of prostate cancer and in-service treatment for a prostate condition, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  As a result, service connection is not warranted.


ORDER

Entitlement to service connection for prostate cancer, to include as due to asbestos exposure is denied.


REMAND

Pursuant to the September 2014 Joint Motion for Remand, the Board finds that the matter of entitlement to service connection for bladder cancer must be remanded for a clarifying opinion from a VA examiner to address the etiology of the Veteran's bladder cancer in light of documented relevant in-service treatment and lay statements.  Such symptoms documented by service treatment records and noted by the Veteran pertain to the urinary tract, such as frequent urination, discharge, burning, and gonorrhea.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his bladder cancer.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Return the claims file and a copy of this Remand to the June 2010 VA examiner.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise to provide an opinion as to the etiology of the Veteran's bladder cancer.  It is up to the discretion of the examiner if an examination is necessary, or if an addendum opinion is adequate.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bladder cancer is causally or etiologically related to the Veteran's period of active service.  In doing so, the examiner should address any relevant in-service treatment, symptoms, or lay statements by the Veteran.  

b)  In addition, the examiner should clarify as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bladder cancer is causally or etiologically related to any in-service exposure to asbestos.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. 

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


